       Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 1 of 7


1
2
3
4
5
6
7                      UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9
10   AMERISURE INSURANCE COMPANY,      )       Case No.: 1:20-CV-01134-DAD-JLT
                                       )
11              Plaintiff,             )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12           v.                        )
                                       )       Pleading Amendment Deadline: 2/12/2021
13   R&L CARRIERS, INC, A CORPORATION, )
     et al.,                           )       Discovery Deadlines:
14                                     )             Initial Disclosures: 12/14/2020
                Defendants.            )             Non-Expert: 5/11/2021
15
                                       )             Expert: 7/26/2021
16                                     )             Mid-Discovery Status Conference:
                                                     2/19/2021 at 8:30 a.m.
17
                                               Non-Dispositive Motion Deadlines:
18                                                   Filing: 8/9/2021
19                                                   Hearing: 9/7/2021

20                                             Dispositive Motion Deadlines:
                                                      Filing: 10/7/2021
21                                                    Hearing: 11/16/2021
22
                                               Settlement Conference:
23                                                    3/28/2022 at 9:00 a.m.
                                                      510 19th Street, Bakersfield, CA
24
                                               Pre-Trial Conference:
25
                                                      6/6/2022 at 1:30 p.m.
26                                                    Courtroom 5

27
28


                                           1
           Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 2 of 7


1    I.       Magistrate Judge Consent

2             The Court notes that the parties indicate they consent to magistrate judge jurisdiction. However,

3    until the remaining defendants have appeared, or default judgments have been issued against them, the

4    question of magistrate judge jurisdiction is premature.

5    II.      Pleading Amendment Deadline

6             Any requested pleading amendments are ordered to be filed, either through a stipulation or

7    motion to amend, no later than February 12, 2021. Any motion to amend the pleadings shall be heard

8    by the Honorable Dale A. Drozd, United States District Court Judge.

9    III.     Discovery Plan and Cut-Off Date

10            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

11   on or before December 14, 2020.

12            The parties are ordered to complete all discovery pertaining to non-experts on or before May

13   11, 2021 and all discovery pertaining to experts on or before July 26, 2021.

14            The parties are directed to disclose all expert witnesses, in writing, on or before May 25, 2021,

15   and to disclose all rebuttal experts on or before June 24, 2021. The written designation of retained and

16   non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and

17   shall include all information required thereunder. Failure to designate experts in compliance with

18   this order may result in the Court excluding the testimony or other evidence offered through such

19   experts that are not disclosed pursuant to this order.

20            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

21   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

22   included in the designation. Failure to comply will result in the imposition of sanctions, which may

23   include striking the expert designation and preclusion of expert testimony.

24            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

25   disclosures and responses to discovery requests will be strictly enforced.

26            A mid-discovery status conference is scheduled for February 19, 2021 at 8:30 a.m. before the

27   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

28   California. Counsel SHALL file a joint mid-discovery status conference report one week before the


                                                        2
        Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 3 of 7


1    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

2    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

3    completed as well as any impediments to completing the discovery within the deadlines set forth in this

4    order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

5    via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

6    Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

7    telephonically no later than five court days before the noticed hearing date.

8    IV.     Pre-Trial Motion Schedule

9            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

10   than August 9, 20211 and heard on or before September 7, 2021. Discovery motions are heard before

11   the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

12   Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

13   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

14   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

15   the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

16           No motion to amend or stipulation to amend the case schedule will be entertained unless it

17   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

18   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

19   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

20   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

21   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

22   obligation of the moving party to arrange and originate the conference call to the court. To schedule

23   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

24   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

25   with respect to discovery disputes or the motion will be denied without prejudice and dropped

26
27
             1
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
          Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 4 of 7


1    from the Court’s calendar.

2            All dispositive pre-trial motions shall be filed no later than October 7, 2021 and heard no later

3    than November 16, 2021, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

4    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

5    and Local Rules 230 and 260.

6    V.      Motions for Summary Judgment or Summary Adjudication

7            At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

9    to be raised in the motion.

10           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

12   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

13   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

14   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

15           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20           In the notice of motion the moving party SHALL certify that the parties have met and conferred

21   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

22   comply may result in the motion being stricken.

23   VI.     Pre-Trial Conference Date

24           June 6, 2022 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

25           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

28           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the


                                                        4
        Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 5 of 7


1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VII.    Settlement Conference

6            A settlement conference is scheduled for March 28, 2022 at 9:00 a.m., located at 510 19th

7    Street, Bakersfield, California.

8            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

9    shall appear at the Settlement Conference with the parties and the person or persons having full

10   authority to negotiate and settle the case on any reasonable terms2discussed at the conference.

11   Consideration of settlement is a serious matter that requires preparation prior to the settlement

12   conference. Set forth below are the procedures the Court will employ, absent good cause, in

13   conducting the conference.

14           At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

15   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes a

16   brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

17   settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

18   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

19   appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

20   productive.

21           If settlement is not achieved, each party SHALL attach copies of their settlement offers to

22   their Confidential Settlement Conference Statement, as described below. Copies of these documents

23   shall not be filed on the court docket.

24
25           2
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
26   may be represented by a person whose recommendations about settlement are relied upon by the ultimate
     decision makers.
27            3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the
     offering party. “Meaningful” does not include an offer which the offering party knows will not be acceptable
28   to the other party. If, however, the offering party is only willing to offer a settlement which it knows the other
     party will not accept, this should trigger a recognition the case is not in a settlement posture and the parties
     should confer about continuing the settlement conference via stipulation.
                                                            5
          Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 6 of 7


1                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

2             At least five court days before the settlement conference, the parties shall submit, directly to

3    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

4    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

5    any other party, although the parties may file a Notice of Lodging of Settlement Conference

6    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

7    Settlement Conference indicated prominently thereon.

8             The Confidential Settlement Conference Statement shall include the following:

9             A.     A brief statement of the facts of the case.

10            B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

11                   which the claims are founded; a forthright evaluation of the parties' likelihood of

12                   prevailing on the claims and defenses; and a description of the major issues in dispute.

13            C.     A summary of the proceedings to date.

14            D.     An estimate of the cost and time to be expended for further discovery, pretrial and

15   trial.

16            E.     The relief sought.

17            F.     The party's position on settlement, including present demands and offers and a history

18                   of past settlement discussions, offers and demands.

19   VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

20   Trial

21            Not applicable at this time.

22   IX.      Related Matters Pending

23            There are no pending related matters.

24   X.       Compliance with Federal Procedure

25            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

26   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

27   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

28


                                                        6
        Case 1:20-cv-01134-DAD-JLT Document 11 Filed 11/19/20 Page 7 of 7


1    handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

2    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

3    XI.      Effect of this Order

4             The foregoing order represents the best estimate of the court and counsel as to the agenda most

5    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

6    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

7    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

8    subsequent status conference.

9             The dates set in this order are firm and will not be modified absent a showing of good

10   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

11   contained herein will not be considered unless they are accompanied by affidavits or declarations,

12   and where appropriate attached exhibits, which establish good cause for granting the relief

13   requested.

14            Failure to comply with this order may result in the imposition of sanctions.

15
16   IT IS SO ORDERED.

17         Dated:   November 18, 2020                            /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28


                                                         7
